Mr. Justice Wole
delivered the opinion of the court.
The complaint was as follows:
“That at 11: 30.on January 23, 1926, in Borinquen Ward of Guayama which forms part of the Municipal Judicial District of Guayama, Porto Rico, the above named defendants then and there,, unlawfully, maliciously and wilfully and behaving in a disorderly and tumultuous manner at a dance held at the house of Antonio-Vega, disturbed the peace and quiet of the persons there assembled, and engaged in a boisterous quarrel, wherein they battered each other with their fists, thereby causing the said dance- to come to an. end.”
On error alleged because of failure to grant a nonsuit-the appellants say that there was no evidence that the defendants indulged in a fight.
There was evidence that the defendants were dancing-very improperly at a ball; that one of the defendants, Colón, was aslced to take the other, Pedro de Jesús, home; that the latter began to use bad language and threw stones at one of the persons at the ball and caused the end of the-dance. There- was- no evidence that the defendants were fighting .between themselves.
While Pedro de Jesús may have been guilty of a disturbance of the peace he was not guilty of the particular one described in the complaint. He did not engage in combat with Colón.
With respect to Colón, however, the only evidence was: that he was dancing improperly. He was asked to take the-other defendant home. The witnesses agree that he did no-other violent or disturbing act and that he went quietly home.. We find no sufficient evidence for- his conviction.
The judgment must be reversed’and the defendants discharged.